Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Yano (US 2014/0102528 A1), Terakawa (US 2008/0230121 A1), and Yano ’39 (US 2015/0059839 A1). Yano discloses a heterojunction solar cell comprising intrinsic layers, doped semiconductor layers and a substrate as instantly disclosed (see Fig. 1). In addition, Yano discloses that there is an oxygen concentration region between the substrate and each of the intrinsic layer on opposing sides of the substrates and that the two oxygen concentrations differ ([0025][0033]). Terakawa (See Abstract and Fig. 3) discloses that at the interface between single intrinsic and doped adjacent layers there is an oxygen concentration region, and that the region at the interface between the p-type layer and the intrinsic layer and the region at the interface between the n-type layer and the intrinsic layer differ. Yano ’39 discloses that high oxygen concentration layers can be placed one either side of a doped semiconductor layer in a heterojunction solar cell (See Fig. 1), but does not disclose a difference in oxygen concentration between the layers. 
However, none of the prior art has the entirety of claim 1, including wherein a first oxygen concentration at an interface between the semiconductor substrate and the second intrinsic semiconductor layer is lower than a second oxygen concentration at an 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726